DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 3, 5, 9, 13, 19, and 20 are amended. 
Claims 2, 4, and 6 are canceled.
Claims 21-23 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al., (hereinafter Sakabe), U.S. Publication No. 2014/0010105, in view of Tabet et al., (hereinafter Tabet), U.S. Publication No. 2016/0050658.

As per claim 1, Sakabe discloses a method [paragraph 0029, a method (a communication method)] comprising: 
receiving, by a wireless device and from a base station, one or more radio resource control messages [paragraphs 0041, 0048, 0060, 0083, 0092, receiving, by a wireless device and from a base station, one or more radio resource control messages (base station 200 transmits the grant signal to the mobile station 300 (step S1100))] indicating: 
a first number of transmissions for a transport block within a bundle of a grant [fig. 1, paragraphs 0033, 0042, 0092, a first number of transmissions for a transport block within a bundle of a grant (four TTIs (the data A) as a conventional type will be referred to as "type 1"; initial state, the type 1 is notified)]; and 
a second number of transmissions for a transport block within a bundle of a grant [fig. 1, paragraphs 0033, 0084, 0096, 0102, 0111, a second number of transmissions for a transport block within a bundle of a grant (information on the bundling type=the type 2 in the grant signal)]; 
transmitting, via at least one radio resource of the configured grant, a first transport block [fig. 11, paragraphs 0095, transmitting, via at least one radio resource of the configured grant, a first transport block (RB assignment 1111b is assignment information of the resource block)]; 
paragraphs 0008, 0039, 0102, 0109, causing, based on the first parameter, one or more first retransmissions of the first transport block (retransmission procedure using TTI bundling)]; 
receiving an indication of one or more second radio resources [paragraphs 0044, 0086, 0095, 0113, receiving an indication of one or more second radio resources]; 
transmitting, via at least one of the one or more second radio resources, a second transport block [paragraphs 0044, 0086, 0095, 0113, transmitting, via at least one of the one or more second radio resources, a second transport block]; and 
causing, based on the second parameter, one or more second retransmissions of the second transport block [paragraphs 0044, 0095, 0113, causing, based on the second parameter, one or more second retransmissions of the second transport block (controls the duplication of data and the retransmission of data by the mobile station)].
Sakabe discloses receiving control messages comprising: a first parameter indicating a first number of transmissions and a second parameter indicating a second number of transmissions [fig. 11, paragraphs 0043, 0067, 0111]. Sakabe does not explicitly discloses receiving control messages comprising: a first parameter indicating a bundle of a configured grant, and a second parameter indicating a dynamic grant.
However, Tabet teaches a method [Abstract, paragraph 0077, a method (a method for performing communications)] comprising: receiving one or more control messages [paragraphs 0014, 0069, 0082, 0085, 0100, 0121, receiving one or more control messages (the eNB may send an UL grant at 635; UL grant may be a dynamic and/or persistent UL grant)] indicating: 
paragraphs 0012-0014, 0069, 0076, 0082, 0094, 0121, a first number of transmissions for a transport block within a bundle of a configured grant (uplink grant received from the base station may be a type of persistent uplink grant; uplink grant received from the base station may be a type of persistent uplink grant; the bundle size information is determined by the base station)]; 
a first redundancy version (RV) pattern for the first number of transmissions [paragraphs 0012, 0014, 0076, 0080, 0081, 0116, a first redundancy version (RV) pattern for the first number of transmissions (base station may be configured to dynamically determine a bundle size to be used by a UE; the bundle size may specify a number of the plurality of redundancy versions of first information transmitted to the base station)]; and 
a second number of transmissions for a transport block within a bundle of a dynamic grant [paragraphs 0012, 0092, 0094, 0100, a second number of transmissions for a transport block within a bundle of a dynamic grant (base station may dynamically determine the bundle size information)]; 
causing, based on the first number of transmissions and based on the first RV pattern, one or more first retransmissions of the first transport block [fig. 10, paragraphs 0074, 0081, 0083, 0090, 0112, causing, based on the first number of transmissions and based on the first RV pattern, one or more first retransmissions of the first transport block (bundle size specifies the number of retransmissions of the redundancy versions; based on (HARQ), i.e., a retransmission of a new, typically different, redundancy version)]; and 
causing, based on the second number of transmissions and based on a second RV pattern, one or more second retransmissions of the second transport block [fig. 10, paragraphs 0074, 0081, 0083, 0090, 0112, causing, based on the second number of transmissions and based on a second RV pattern, one or more second retransmissions of the second transport block (bundle size specifies the number of retransmissions of the redundancy versions; based on (HARQ), i.e., a retransmission of a new, typically different, redundancy version)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Sakabe by receiving control messages comprising: a first and second parameter indicating a bundle of a configured/dynamic grant as taught by Tabet because it would provide the Sakabe's method with the enhanced capability of dynamically determining the bundle size multiple times during a single communication session [Tabet, paragraph 0012].

As per claim 3, Sakabe discloses the method of claim 1, further comprising 
activating, after receiving the one or more radio resource control messages, the configured grant, wherein the configured grant is for one or more uplink transmissions of a configured grant Type 1 [paragraphs 0043, 0060, 0061, 0083, activating, after receiving the one or more radio resource control messages, the configured grant, wherein the configured grant is for one or more uplink transmissions of a configured grant Type 1 (mobile station 300 receives the radio wave transmitted from the base station 200 using the radio unit 301, executes the reception process to decode the control signal; mobile station 300 sees the bundling type information in the grant signal and changes the bundling type of the data to be transmitted to the type 1 or the type 2 )].

As per claim 5, Sakabe discloses the method of claim 1, further comprising 
activating, after receiving a control message transmitted via a physical downlink control channel, the configured grant, wherein the configured grant is for one or more uplink transmissions of a configured grant Type 2 [paragraphs 0033, 0082, 0083, activating, after receiving a control message transmitted via a physical downlink control channel, the configured grant, wherein the configured grant is for one or more uplink transmissions of a configured grant Type 2 (a control CH (PDCCH) of a downlink control signal from the base station to the mobile station; mobile station 300 sees the bundling type information in the grant signal and changes the bundling type of the data to be transmitted to the type 1 or the type 2)].

As per claim 7, Sakabe discloses the method of claim 1, further comprising terminating the one or more first retransmissions of the first transport block based on one or more of: 
receiving an uplink grant for scheduling the first transport block; or a quantity of total transmissions of the first transport block being equal to the first number [paragraphs 0040, 0095, receiving an uplink grant for scheduling the first transport block (uplink signal control function unit 221 causes the retransmission control)].

As per claim 8, Sakabe discloses the method of claim 1, further comprising 
terminating the one or more second retransmissions of the second transport block, based on a quantity of total transmissions of the second transport block being equal to paragraphs 0065, 0109, terminating the one or more second retransmissions of the second transport block, based on a quantity of total transmissions of the second transport block being equal to the second number (number of retransmission sessions of the data D can be regulated based on the change threshold)].

As per claim 9, Sakabe discloses a method [paragraph 0029, a method (a communication method)] comprising: 
receiving, by a wireless device and from a base station, one or more radio resource control messages [paragraphs 0041, 0048, 0060, 0083, 0092, receiving, by a wireless device and from a base station, one or more radio resource control messages (base station 200 transmits the grant signal to the mobile station 300 (step S1100))] indicating: 
a first number of transmissions for a transport block within a bundle of a grant [fig. 1, paragraphs 0033, 0042, 0092, a first number of transmissions for a transport block within a bundle of a grant (four TTIs (the data A) as a conventional type will be referred to as "type 1"; initial state, the type 1 is notified)]; and 
a second number of transmissions for a transport block within a bundle of a grant [fig. 1, paragraphs 0033, 0084, 0096, 0102, 0111, a second number of transmissions for a transport block within a bundle of a grant (information on the bundling type=the type 2 in the grant signal)]; 
transmitting an initial transmission of a first transport block [fig. 11, paragraphs 0095, transmitting an initial transmission of a first transport block (RB assignment 1111b is assignment information of the resource block)]; 
paragraphs 0008, 0039, 0057, 0065, 0102, 0109, retransmitting, a quantity of times equal to one less than the first number (less than the threshold value), the first transport block within the bundle of the configured grant (retransmission procedure using TTI bundling)]; 
receiving an indication of one or more second radio resources [paragraphs 0044, 0086, 0095, 0113, receiving an indication of one or more second radio resources]; 
transmitting, via the one or more second radio resources, an initial transmission of a second transport block [paragraphs 0044, 0086, 0095, 0113, transmitting, via at least one of the one or more second radio resources, a second transport block]; and 
retransmitting, a quantity of times equal to one less than the second number, the second transport block within a bundle of the grant [paragraphs 0044, 0057, 0065, 0095, 0113, retransmitting, a quantity of times equal to one less than the second number (less than the threshold value), the second transport block within a bundle of the grant (controls the duplication of data and the retransmission of data by the mobile station)].
Sakabe discloses receiving control messages comprising: a first parameter indicating a first number of transmissions and a second parameter indicating a second number of transmissions [fig. 11, paragraphs 0043, 0067, 0111]. Sakabe does not explicitly discloses receiving control messages comprising: a first parameter indicating a bundle of a configured grant, and a second parameter indicating a dynamic grant.
However, Tabet teaches a method [Abstract, paragraph 0077, a method (a method for performing communications)] comprising: receiving one or more control messages [paragraphs 0014, 0069, 0082, 0085, 0100, 0121, receiving one or more control messages (the eNB may send an UL grant at 635; UL grant may be a dynamic and/or persistent UL grant)] indicating: 
a first number of transmissions for a transport block within a bundle of a configured grant [paragraphs 0012-0014, 0069, 0076, 0082, 0094, 0121, a first number of transmissions for a transport block within a bundle of a configured grant (uplink grant received from the base station may be a type of persistent uplink grant; uplink grant received from the base station may be a type of persistent uplink grant; the bundle size information is determined by the base station)]; 
a first redundancy version (RV) pattern for the first number of transmissions [paragraphs 0012, 0014, 0076, 0080, 0081, 0116, a first redundancy version (RV) pattern for the first number of transmissions (base station may be configured to dynamically determine a bundle size to be used by a UE; the bundle size may specify a number of the plurality of redundancy versions of first information transmitted to the base station)]; and 
a second number of transmissions for a transport block within a bundle of a dynamic grant [paragraphs 0012, 0092, 0094, 0100, a second number of transmissions for a transport block within a bundle of a dynamic grant (base station may dynamically determine the bundle size information)]; 
retransmitting, a quantity of times equal to one less than the first number and based on the first RV pattern, the first transport block within the bundle of the configured grant [fig. 10, paragraphs 0074, 0081, 0083, 0090, 0112, retransmitting, a quantity of times equal to one less than the first number and based on the first RV pattern, the first transport block within the bundle of the configured grant (bundle size specifies the number of retransmissions of the redundancy versions; based on (HARQ), i.e., a retransmission of a new, typically different, redundancy version)]; and
retransmitting, a quantity of times equal to one less than the second number and based on a second RV pattern, the second transport block within a bundle of the dynamic grant [fig. 10, paragraphs 0074, 0081, 0083, 0090, 0112, retransmitting, a quantity of times equal to one less than the second number and based on a second RV pattern, the second transport block within a bundle of the dynamic grant (bundle size specifies the number of retransmissions of the redundancy versions; based on (HARQ), i.e., a retransmission of a new, typically different, redundancy version)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Sakabe by receiving control messages comprising: a first and second parameter indicating a bundle of a configured/dynamic grant as taught by Tabet because it would provide the Sakabe's method with the enhanced capability of dynamically determining the bundle size multiple times during a single communication session [Tabet, paragraph 0012].

As per claim 10, Sakabe discloses the method of claim 9, 
wherein the retransmitting the first transport block within the bundle of the configured grant is triggered without waiting for feedback from the transmitting the first transport block [paragraphs 0008, 0040, 0050, 0051, 0103, wherein the retransmitting the first transport block within the bundle of the configured grant is triggered without waiting for feedback from the transmitting the first transport block (without waiting for any reception response)].

As per claim 11, Sakabe discloses the method of claim 9, 
wherein the retransmitting the second transport block within the bundle of the dynamic grant is triggered without waiting for feedback from the transmitting the second transport block [paragraphs 0008, 0040, 0050, 0051, 0103, wherein the retransmitting the second transport block within the bundle of the dynamic grant is triggered without waiting for feedback from the transmitting the second transport block (without waiting for any reception response)].

As per claim 12, Sakabe discloses the method of claim 9, further comprising: 
receiving an activation command for the configured grant, wherein the activation command is configured via radio resource control messaging or via a physical downlink control channel [paragraphs 0011, 0033, 0082, receiving an activation command for the configured grant, wherein the activation command is configured via radio resource control messaging or via a physical downlink control channel (RRC connection reconfiguration from the base station; a control CH (PDCCH) of a downlink control signal from the base station)].

As per claim 13, Sakabe discloses a method [paragraph 0029, a method (a communication method)] comprising: 
paragraphs 0041, 0048, 0060, 0083, 0092, receiving, by a wireless device and from a base station, one or more radio resource control messages (base station 200 transmits the grant signal to the mobile station 300 (step S1100))] comprising: 
a first parameter indicating a first number of transmissions for a transport block within a bundle of a grant [fig. 1, paragraphs 0033, 0042, 0092, a first parameter indicating a first number of transmissions for a transport block within a bundle of a grant (four TTIs (the data A) as a conventional type will be referred to as "type 1"; initial state, the type 1 is notified)]; and 
a second parameter indicating a second number of transmissions for a transport block within a bundle of a grant [fig. 1, paragraphs 0033, 0084, 0096, 0102, 0111, a second parameter indicating a second number of transmissions for a transport block within a bundle of a grant (information on the bundling type=the type 2 in the grant signal)]; 
determining a type of a grant for an uplink transmission, wherein the type of the grant is either a configured grant or a dynamic grant [paragraphs 0082-0084, 0095, 0102, determining a type of a grant for an uplink transmission, wherein the type of the grant is either a configured grant or a dynamic grant (bundling type (the type 1 or the type 2) in the grant signal)]; and 
transmitting a quantity of transmissions of one or more transport blocks within a bundle [paragraphs 0029, 0039, 0043, 0058, 0086, 0109, transmitting a quantity of transmissions of one or more transport blocks within a bundle (a control signal concerning a change of the number of bundles for the mobile station)], wherein: 
paragraphs 0029, 0039, 0043, 0058, 0086, 0109, the quantity of transmissions of the one or more transport blocks within the bundle is based on the type of the grant for the uplink transmission (a control signal concerning a change of the number of bundles for the mobile station)]; and 
the quantity of transmissions of the one or more transport blocks within the bundle is equal to the first number or the second number grant [paragraphs 0044, 0057, 0065, 0095, 0113, the quantity of transmissions of the one or more transport blocks within the bundle is equal to the first number or the second number grant (less than the threshold value)].
Sakabe discloses receiving control messages comprising: a first parameter indicating a first number of transmissions and a second parameter indicating a second number of transmissions [fig. 11, paragraphs 0043, 0067, 0111]. Sakabe does not explicitly discloses receiving control messages comprising: a first parameter indicating a bundle of a configured grant, and a second parameter indicating a dynamic grant.
However, Tabet teaches a method [Abstract, paragraph 0077, a method (a method for performing communications)] comprising: receiving one or more control messages [paragraphs 0014, 0069, 0082, 0085, 0100, 0121, receiving one or more control messages (the eNB may send an UL grant at 635; UL grant may be a dynamic and/or persistent UL grant)] comprising: 
a first number of transmissions for a transport block within a bundle of a configured grant [paragraphs 0012-0014, 0069, 0076, 0082, 0094, 0121, a first number of transmissions for a transport block within a bundle of a configured grant (uplink grant received from the base station may be a type of persistent uplink grant; uplink grant received from the base station may be a type of persistent uplink grant; the bundle size information is determined by the base station)]; 
a second number of transmissions for a transport block within a bundle of a dynamic grant [paragraphs 0012, 0092, 0094, 0100, a second number of transmissions for a transport block within a bundle of a dynamic grant (base station may dynamically determine the bundle size information)]; and 
a first redundancy version (RV) pattern for the first number of transmissions [paragraphs 0012, 0014, 0076, 0080, 0081, 0116, transmitting, based on a redundancy version pattern associated with the determined type of grant, a quantity of transmissions of one or more transport blocks within a bundle (base station may be configured to dynamically determine a bundle size to be used by a UE; the bundle size may specify a number of the plurality of redundancy versions of first information transmitted to the base station)], wherein:  
the quantity of transmissions of the one or more transport blocks within the bundle is equal to the first number of transmissions or the second number of transmissions [fig. 10, paragraphs 0074, 0081, 0083, 0090, 0112, the quantity of transmissions of the one or more transport blocks within the bundle is equal to the first number of transmissions or the second number of transmissions (bundle size specifies the number of retransmissions of the redundancy versions; based on (HARQ), i.e., a retransmission of a new, typically different, redundancy version)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Tabet, paragraph 0012].

As per claim 14, Sakabe discloses the method of claim 13, 
wherein the configured grant is for one or more uplink transmissions of a configured grant Type 1 [paragraph 0082, 0083, 0085, 0092, wherein the configured grant is for one or more first uplink transmissions of a configured grant Type 1 (including information concerning the bundling type (the type 1 or the type 2) in the grant signal)].

As per claim 15, Sakabe discloses the method of claim 14, further comprising 
activating, after receiving the one or more radio resource control messages, the configured grant Type 1 [paragraphs 0043, 0060, 0061, activating, after receiving the one or more radio resource control messages, the configured grant Type 1 (mobile station 300 receives the radio wave transmitted from the base station 200 using the radio unit 301, executes the reception process to decode the control signal)].

As per claim 16, Sakabe discloses the method of claim 13, 
wherein the configured grant is for one or more uplink transmissions of a configured grant Type 2 [paragraph 0082, 0083, 0085, 0092, wherein the configured grant is for one or more second uplink transmissions of a configured grant Type 2 (including information concerning the bundling type (the type 1 or the type 2) in the grant signal)].

As per claim 17, Sakabe discloses the method of claim 16, further comprising 
activating, after receiving a control message transmitted via a physical downlink control channel, the configured grant Type 2 [paragraphs 0033, 0082, activating, after receiving a control message transmitted via a physical downlink control channel, the configured grant Type 2 (a control CH (PDCCH) of a downlink control signal from the base station to the mobile station)].

As per claim 18, Sakabe discloses the method of claim 13, 
wherein the one or more radio resource control messages further comprise a parameter indicating a sequence of redundant versions of the one or more transport blocks within the bundle [paragraphs 0010, 0085, 0095, wherein the one or more radio resource control messages further comprise a parameter indicating a sequence of redundant versions of the one or more transport blocks within the bundle (using information on a redundancy version (RV) index)].

As per claim 19, Sakabe discloses the method of claim 13, wherein: 
the type of the grant is a configured grant [fig. 1, paragraphs 0033, 0042, 0092, the type of the grant is a configured grant (a conventional type will be referred to as "type 1"; initial state, the type 1 is notified)]; 
paragraphs 0043, 0058, 0067, the quantity of transmissions of the one or more transport blocks within the bundle is equal to the first number of transmissions ]; and 
the first number of transmissions is different from the second number of transmissions [paragraphs 0055, 0065, 0067, 0109, the first number of transmissions is different from the second number of transmissions].

As per claim 20, Sakabe discloses the method of claim 13, wherein: 
the type of the grant is a dynamic grant [fig. 1, paragraphs 0033, 0084, 0096, 0102, 0111, the type of the grant is a dynamic grant (information on the bundling type=the type 2 in the grant signal)]; 
the quantity of transmissions of the one or more transport blocks within the bundle is equal to the second number of transmissions [paragraphs 0043, 0058, 0067, 0109, the quantity of transmissions of the one or more transport blocks within the bundle is equal to the second number of transmissions]; and 
the second number of transmissions is different from the first number of transmissions [paragraphs 0055, 0065, 0067, 0109, the second number of transmissions is different from the first number of transmissions].

As per claim 21, Sakabe discloses the method of claim 1, 
fig. 2, paragraphs 0008, 0029, 0039, 0040, wherein the bundle comprises a transmission time interval (TTI) bundle (TTI bundling)].

As per claim 22, Sakabe discloses the method of claim 1, wherein the one or more radio resource control messages further indicate: 	
a first parameter enabling transmission time interval (TTI) bundling for the grant; and a second parameter enabling TTI bundling for the grant [fig. 2, paragraphs 0008, 0029, 0039, 0040, 0082, a first parameter enabling transmission time interval (TTI) bundling for the grant; and a second parameter enabling TTI bundling for the grant (including information concerning the bundling type (the type 1 or the type 2) in the grant signal)].
Sakabe discloses receiving control messages comprising: a first parameter indicating a first number of transmissions and a second parameter indicating a second number of transmissions [fig. 11, paragraphs 0043, 0067, 0111]. Sakabe does not explicitly discloses receiving control messages comprising: a first parameter indicating a bundle of a configured grant, and a second parameter indicating a dynamic grant.
However, Tabet teaches a method [Abstract, paragraph 0077, a method (a method for performing communications)] comprising: receiving one or more control messages [paragraphs 0014, 0069, 0082, 0085, 0100, 0121, receiving one or more control messages (the eNB may send an UL grant at 635; UL grant may be a dynamic and/or persistent UL grant)] comprising: 
paragraphs 0012-0014, 0069, 0076, 0082, 0094, 0121, a first parameter enabling transmission time interval (TTI) bundling for the configured grant (uplink grant received from the base station may be a type of persistent uplink grant; uplink grant received from the base station may be a type of persistent uplink grant; the bundle size information is determined by the base station)]; 
a second parameter enabling TTI bundling for the dynamic grant [paragraphs 0012, 0092, 0094, 0100, a second parameter enabling TTI bundling for the dynamic grant (base station may dynamically determine the bundle size information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Sakabe by receiving control messages comprising: a first and second parameter indicating a bundle of a configured/dynamic grant as taught by Tabet because it would provide the Sakabe's method with the enhanced capability of dynamically determining the bundle size multiple times during a single communication session [Tabet, paragraph 0012].

As per claim 23, Sakabe discloses the method of claim 9, Sakabe does not explicitly discloses wherein the receiving the indication of the one or more second radio resources further comprises: receiving a second indication of the second RV pattern.
However, Tabet teaches wherein the receiving the indication of the one or more second radio resources further comprises: receiving a second indication of the second RV pattern [fig. 10, paragraphs 0070, 0071, 0074, 0081, 0114, wherein the receiving the indication of the one or more second radio resources further comprises: receiving a second indication of the second RV pattern (retransmissions of different redundancy versions)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Sakabe by receiving a second indication of the second RV pattern as taught by Tabet because it would provide the Sakabe's method with the enhanced capability of dynamically determining the bundle size multiple times during a single communication session [Tabet, paragraph 0012].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al., (U.S. Publication No. 2013/0250924), determining at least one of a TTI bundling size, a transport block size (TBS) determination scheme and a redundancy version (RV).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469